Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
The following is an examiner’s statement of reasons for allowance: 
Applicant remarks, as filed After-Final on 21 January 2021, have been respectfully considered. All details have been placed on record – please see Applicant remarks for full detail. 
Examiner also performed an interference search to confirm allowability. 
Upon review of the arguments and the interference search, the claims filed, on 21 January 2021, are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417.  The examiner can normally be reached on Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        February 16, 2021



/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199